FIRST AMENDMENT TO INDUSTRIAL PLANT LEASE

 

    THIS FIRST AMENDMENT TO INDUSTRIAL PLANT LEASE is made and entered into as
of (but not necessarily on) the 31st day of October, 2001, by and between
Cherokee Nitrogen Company, an Oklahoma corporation ("Landlord"), and El Dorado
Chemical Company, an Oklahoma corporation ("Tenant"), with reference to the
following:

    A. Landlord and Tenant previously entered into a certain Industrial Plant
Lease, dated as of October 31, 2000 (the "Lease"), under the terms of which
Tenant leased from Landlord certain Premises, as such term is defined in the
Lease, situated in the Town of Cherokee, Colbert County, Alabama, more
particularly described on Exhibit "A" of the Lease; and

    B. By means of this instrument, Landlord and Tenant will amend the Lease, as
hereinafter set forth.

    NOW, THEREFORE, in consideration of the execution of this instrument by both
parties, in consideration of the mutual covenants and agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant covenant and
agree as follows:



    1. The Lease Term, as such term is defined in the Lease, is extended for a
term of one (1) year, terminating at midnight on October 31, 2002.





    2. Paragraph 4.a. of the Lease is hereby deleted in its entirety, and the
following new paragraph 4.a. is substituted therefor:



4.a. During the Lease Term, Lessee shall pay to Lessor rent for the Premises in
the total aggregate amount of One Million Eight Hundred Thousand and No/100
Dollars ($1,800,000.00), payable in twelve (12) consecutive monthly installments
at a rate of One Hundred Fifty Thousand and No/100 Dollars ($150,000.00) per
month. Rental payments shall be due on the last day of each calendar month
during the Lease Term. Rent shall be payable in lawful tender of the United
States of America and paid to Lessor at the address of Lessor as provided in
Section 27 hereof or such other place as Lessor may from time to time designate.



    3. As amended by this instrument, all of the covenants, agreements, terms,
provisions and conditions of the Lease continue in full force and effect, and
both parties ratify and confirm all covenants, agreements, terms, provisions and
conditions of the Lease, as amended by this instrument.





    4. This instrument shall be binding upon and shall inure to the benefit of
the parties hereto and their respective, permitted successors and assigns.





    5. The Lease, as amended by this instrument, contains and constitutes the
entire agreement between Landlord and Tenant and supersedes all prior agreements
and understandings between Landlord and Tenant relating to the subject matter of
the Lease and this instrument. There are no agreements, understandings,
restrictions, warranties, representations or inducements between the parties to
this instrument relating to the subject matter of the Lease or this instrument
other than those set forth in the Lease and this instrument.



    IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment
to Industrial Plant Lease effective as of the date set forth above.

               
"Landlord":                                                              
CHEROKEE NITROGEN COMPANY,
                                                                                               
an Oklahoma corporation




                                                                                               
By: _________________________________

                                                                                               
Printed Name: ________________________

                                                                                               
Title: _______________________________



 

               
Tenant":                                                                    EL
DORADO CHEMICAL COMPANY,
                                                                                               
an Oklahoma corporation

 

                                                                                               
By: _________________________________

                                                                                               
Name: ______________________________

&#                                                                                               
Title: _______________________________


STATE OF OKLAHOMA              )
                                                        ) ss.
COUNTY OF _____________      )

 

    On this _____ day of October, 2001, before me, the undersigned, a Notary
Public in and for the county and state aforesaid, personally appeared
____________________________, to me known to be the identical person who signed
the name of the maker thereof to the within and foregoing instrument as the
_____ President of Cherokee Nitrogen Company and acknowledged to me that he
executed the same as his free and voluntary act and deed of said company, for
the purposes therein set forth.

    Given under my hand and seal the day and year last above written.

 

                                                                                                   
____________________________________
                                                                                                   
Notary Public

My Commission Expires:
______________________
            [SEAL]

 

STATE OF OKLAHOMA              )
                                                        ) ss.
COUNTY OF _____________      )

 

    On this ____ day of October, 2001, before me, the undersigned, a Notary
Public in and for the county and state aforesaid, personally appeared
____________________________, to me known to be the identical person who signed
the name of the maker thereof to the within and foregoing instrument as the
_____ President of El Dorado Chemical Company and acknowledged to me that he
executed the same as his free and voluntary act and deed of said company, for
the purposes therein set forth.

    Given under my hand and seal the day and year last above written.

 

                                                                                                   
____________________________________
                                                                                                   
Notary Public

My Commission Expires:
______________________
            [SEAL]